Citation Nr: 0308469	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-04 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1972 to November 
1976 and from February 1978 to February 1980.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from July and December 1999 
decisions by the RO which denied an increased rating for PTSD 
and a permanent and total disability evaluation for pension, 
respectively.  The Board remanded the appeal to the RO for 
additional development in March 2001.  


FINDINGS OF FACT

1.  The veteran, without demonstrating good cause, did not 
report for two VA examinations in conjunction with his claims 
for an increased rating and pension.  

2.  The current medical evidence of record is inadequate for 
rating purposes and a comprehensive medical examination is 
necessary to determine entitlement to an increased rating for 
PTSD and for a permanent and total disability evaluation for 
pension purposes.  


CONCLUSIONS OF LAW

1.  The veteran's failure to report for scheduled VA 
examinations requires that his claim for an increased 
evaluation for PTSD be denied.  38 U.S.C.A. § 501 (West 
2002); 38 C.F.R. § 3.655 (2002).  

2.  The veteran's failure to report for scheduled VA 
examinations requires that his claim for a permanent and 
total disability evaluation for pension purposes be denied.  
38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.655 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, and the examination was 
scheduled in conjunction with a claim for increase or any 
other original claim (except for an original claim of service 
connection), the claim shall be denied.  

As discussed in the March 2001 remand, the medical evidence 
of record was inadequate for rating purposes.  That is, there 
was insufficient evidence to evaluate the veteran's PTSD or 
to determine the nature and severity of his other 
disabilities.  An additional VA examination is necessary to 
establish entitlement to an increased rating for PTSD and a 
permanent and total disability evaluation for pension 
purposes.  In Olson v. Principi, 3 Vet. App. 480 (1992), The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that the veteran must be 
prepared to meet his obligations by cooperating with the VA's 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  See also 38 C.F.R. § 3.327 (2002).

The veteran was scheduled for a VA examination in September 
2001, but failed to report.  In November 2002, he was 
notified by the RO that an examination was necessary to reach 
a decision on his claim and that if he failed to report for 
the examination, without good cause, his claim may be denied.  
He was subsequently scheduled for another examination in 
December 2002, but again, failed to report.  The purpose of 
the examinations was to evaluate the severity of all of his 
disabilities, including PTSD.  The specific level of 
impairment cannot be ascertained without a comprehensive 
examination, which VA attempted to accomplish.  The available 
medical evidence of record is limited in scope and does not 
provide sufficient information to evaluate the current level 
of impairment.  Given the veteran's lack of cooperation, the 
Board is left with no alternative but to deny the claim for 
an increased evaluation for PTSD and for a permanent and 
total disability evaluation for pension purposes pursuant to 
38 C.F.R. § 3.655.  When the law is dispositive, the Board 
has no alternative but to deny the appeal.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

An increased rating for PTSD is denied.  Entitlement to a 
permanent and total disability evaluation for pension 
purposes is denied.  



		
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

